Case 14-43199             Doc 100          Filed 08/08/19 Entered 08/08/19 09:04:08                             Desc Main
                                             Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: DENISE L WALLER                                                         ) Case No. 14 B 43199
                                                                            )
                                                                  Debtor    ) Chapter 13
                                                                            )
                                                                            ) Judge: DONALD R CASSLING

                                                  NOTICE OF MOTION



 DENISE L WALLER                                                            CUTLER & ASSOC
                                                                            via Clerk's ECF noticing procedures
 5842 S WOLCOCK
 CHICAGO, IL 60636

   Please take notice that on September 19, 2019 at 9:15 am my designee or I will appear before the Honorable
   Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August 08,
   2019.

                                                                               /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On December 02, 2014 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on March 26, 2015.

      A summary of the debtor's plan follows:


      Monthly Payment $1,140.00                                    Last Payment Received: 08/05/2019


      Amount Paid $61,491.05                                       Amount Delinquent $2,279.95




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                             Respectfully submitted,

 TOM VAUGHN
                                                                             /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
